10/25/2022



                                                                                    Case Number: DA 22-0525

     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     DA 22-0525


IN THE MATTER OF THE ESTATE
OF CARL SCOTT, Deceased,

                      Appellant.
                                                          ORDER
v.

DAVID SCOTT and DAVID SCOTT as
Personal Representative of KENNETH
SCOTT, Deceased,

                      Appellee.




        As a general rule, this Court does not entertain motions regarding mediation

practice. The parties have agreed that they be granted additional time to submit their

respective statements of position; however, any such extension may only be had at the

discretion of the mediator.

        IT IS HEREBY ORDERED that the motion for extension is DENIED.

        IT IS FURTHER ORDERED that Appellant’s brief shall be due 30 days after the

mediator’s report is filed.




                                                                         Electronically signed by:
Order                                                                          Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             October 25 2022